     Case 2:20-cv-01845-WBS-CKD Document 8 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MILES MARTIN,                                     No. 2:20-cv-1845 WBS CKD P
12                     Petitioner,
13          v.                                         ORDER
14   SCOTT JONES,
15                     Respondent.
16

17          Petitioner, a Sacramento County Jail prisoner proceeding pro se, has filed an application

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 9, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                     1
     Case 2:20-cv-01845-WBS-CKD Document 8 Filed 11/19/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed October 9, 2020, are adopted in full;

 3           2. Petitioner’s petition for a writ habeas corpus is dismissed;

 4           3. This case is closed; and

 5           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 6   2253.

 7   Dated: November 18, 2020

 8

 9

10

11

12

13   mart1845.jo

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
